Citation Nr: 1751497	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  08-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, paranoid type, and major depressive disorder (acquired psychiatric disorder).


REPRESENTATION

Appellant represented by:	Harry J. Binder, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1977 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and August 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2009, the Veteran testified at a Travel Board hearing before the undersigned.  A written transcript of that hearing has been associated with the claims file.

When this case was most recently before the Board in February 2016, the claim for an acquired psychiatric disorder was denied.  The Veteran appealed the Board's February 2016 decision to the Court of Appeals for Veterans Claims (CAVC).  In a May 2017 Memorandum Decision, the CAVC vacated the Board's February 2016 decision and remanded the claim to the Board to discuss the Veteran's current psychiatric disorder(s), and the etiology of his past psychiatric disorders.  A copy of the May 2017 Memorandum Decision is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, in May 2017, the CAVC vacated and remanded the Board's February 2016 decision denying the claim for an acquired psychiatric disorder.  The basis for the CAVC's remand, in pertinent part, was set out in the Memorandum Decision, was that the Board had not adequately explained why an August 2015 VA medical opinion was adequate and had high probative weight when the August 2015 VA examiner did not give sufficient rationale for her opinions.  The August 2015 VA examiner did not definitively diagnose the Veteran's psychiatric disorders, and "her failure to do so makes it seem as though she meant that all potential mental disorders must have the exact same etiology." See May 2017 CAVC Memorandum Decision, p. 3.  Furthermore, the August 2015 VA examiner did not discuss when the Veteran's current depression began; the etiology of his depression; and did not discuss why the Veteran's prior diagnoses from other admissions or treatments were probative or not probative.  Additionally, the Board did not consider observable psychiatric disorder symptoms described in lay statements by the Veteran's family

In light of the CAVC's conclusions, the Board finds that this matter should be remanded to afford readjudication of this matter.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an additional VA examination and obtain an addendum opinion from the August 2015 VA examiner, or if unavailable, another suitably qualified examiner.  The VA examiner is asked to specifically answer the following questions:

(a)  What, if any, psychiatric disorder(s) are currently diagnosed?

(b)  If the Veteran is found to be currently diagnosed with a psychiatric disorder(s), what are the likely onset date(s) of the diagnosed disorder(s)?

(c)  Were the Veteran's in-service disciplinary shortcomings a sign of mental disorder?

(d)  Were the Veteran's unexplained headaches a sign of mental disorder?

(e)  Were the Veteran's substance abuse a sign of mental disorder?

(f)  Were the Veteran's disciplinary problems, unexplained headaches, and substance abuse occurring simultaneously indicative of a mental disorder, even if one of these potential symptoms alone was insufficient to be so?

(g)  Whether the number of years of substance abuse caused the Veteran's present symptoms to develop?

(h)  Were the Veteran's 1981 suicide attempt and 1983 hospitalization were isolated incidents brought on by acute depression or substance abuse, or a sign of a chronic disorder?

(i)  Did the psychologically traumatic incident from 1989 cause a new mental disorder to develop?

(j)  Did some other event postdating 2001 cause the Veteran's prior psychiatric disorders to dissipate and his present disorder(s) to develop?

(k)  Can the date of onset of the auditory hallucinations be determined?

(l)  If the Veteran has late onset paranoid schizophrenia, why had it developed later in his case than it does in most other people's cases?

In rendering an opinion, the VA examiner should offer a full and comprehensive rationale.  The examiner must discuss and consider the Veteran's and the Veteran's family's competent lay statements, to include statements from his sisters on his behavior after service, his 1981 suicide attempt, his lack of orientation on his activities, and his auditory and visual hallucinations.  If an opinion cannot be rendered without resorting to mere speculation, the examiner must explain why such is the case.

2.  After ensuring that the requested opinion is completed, the AOJ should readjudicate the issues of entitlement to service connection for a psychiatric disorder.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, then return the appeal to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

